ADDRESS REPLY TO Carol Crofoot Hayes P.O. Box 1734 Associate General Counsel and Secretary Atlanta, GEORIGIA 30301 404 676-5622 FAX: 404 676-8409 February 19, 2009 Mr. John Reynolds Assistant Director Division of Corporation Finance Office of Beverages, Apparel and Health Care Services United States Securities and Exchange Commission 100 F Street, N.E. Mail Stop Washington, D.C. 20549 RE:The Coca-Cola Company Form 10-K for Fiscal Year Ended December 31, 2007 Schedule 14A filed March 3, 2008 File No. 1-02217 Dear Mr.
